PER CURIAM.
This cause is before us on appeal from a workers’ compensation order, finding the *938employer/carrier guilty of bad faith and awarding a $7,000 attorney’s fee.
We affirm the deputy commissioner’s finding of bad faith. While we express no opinion as to the reasonableness of the $7,000 fee, we must remand the cause to the deputy with directions to evaluate the factors enumerated in Section 440.34(l)(a-h), Florida Statutes (1983), and indicate how each factor is operative in determining the fee as required by Central Truck Lines v. Coleman, 458 So.2d 1145 (Fla. 1st DCA 1984), and Aetna Maintenance Corp. v. LaBaff, 377 So.2d 53 (Fla. 1st DCA 1979).
Accordingly, the order below is affirmed in part, reversed in part, and the cause remanded for further proceedings consistent herewith.
BOOTH, WIGGINTON and BARFIELD, JJ., concur.